                                          Case 3:18-md-02843-VC Document 508 Filed 09/08/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE: FACEBOOK, INC. CONSUMER                     MDL No. 2843
                                         PRIVACY USER PROFILE LITIGATION                    Case No. 18-md-02843-VC (JSC)
                                   8

                                   9                                                        DISCOVERY ORDER NO. 6
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This MDL matter has been assigned to this Court for management of discovery. As

                                  14   discussed at the discovery status conference held on September 4, 2020, the Court orders as

                                  15   follows:

                                  16          1. App Developer Investigation. The parties shall submit a stipulation by September 11,

                                  17              2020 detailing the process for addressing the privileged materials that Plaintiffs seek

                                  18              from Facebook’s App Developer Investigation.

                                  19          2. Off-Facebook Data. The parties continue to dispute the scope and sufficiency of the

                                  20              discovery produced by Facebook regarding the named Plaintiffs. The dispute centers

                                  21              on the relevance of the data produced using the off-platform activity of the named

                                  22              Plaintiffs, which Facebook collects and uses for business purposes. Facebook will file

                                  23              its opening brief by September 18, 2020 and Plaintiffs will file their response brief by

                                  24              September 28, 2020. Facebook may file a reply no later than October 8, 2020 and

                                  25              Plaintiffs may file a sur-reply no later than October 18, 2020. Briefs shall be limited to

                                  26              fifteen pages for the opening and response briefs, and ten pages for the reply and sur-

                                  27              reply briefs.

                                  28          3. Search Terms. On or before October 2, 2020, the parties shall produce an agreed-upon
                                         Case 3:18-md-02843-VC Document 508 Filed 09/08/20 Page 2 of 2




                                   1             list of search terms that are applicable to at least the 38 custodians that were part of

                                   2             Facebook’s search term proposal on July 21, 2020. It is the Court’s understanding that

                                   3             these terms cover most of the most recent document request along with the original

                                   4             document requests. To the extent the parties do not agree as to whether certain terms

                                   5             should be included, by that same date they should file their competing proposals with

                                   6             comprehensive explanations as to why the terms should or should not be included. The

                                   7             Court does not intend to hold argument on the issue.

                                   8         4. Interrogatories. Plaintiffs may serve Facebook with up to 75 interrogatories and

                                   9             Defendants may serve Plaintiffs with 75 interrogatories for each named plaintiff,

                                  10             provided each interrogatory is identical. In other words, Facebook gets a total of 75

                                  11             unique interrogatories. To the extent there is a dispute regarding the reasonableness of

                                  12             interrogatories, then the parties shall submit a discovery dispute joint letter in
Northern District of California
 United States District Court




                                  13             accordance with the Court’s civil standing order. The Court does not intend to hear

                                  14             argument on any dispute so the parties should use their page limits accordingly.

                                  15         5. Next Status Conference. The next video status conference shall be September 25,

                                  16             2020 at 8:30 a.m. with a joint status statement due in accordance with previous orders.

                                  17         IT IS SO ORDERED.

                                  18   Dated: September 8, 2020

                                  19

                                  20
                                                                                                    JACQUELINE SCOTT CORLEY
                                  21                                                                United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
